department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date office_of_chief_counsel number info release date uil conex-110333-06 the honorable david l hobson member u s house of representatives south broad street suite lancaster ohio attention ------------------------ dear congressman hobson this letter is in response to your inquiry dated date on behalf of your constituents ---------------------------------------------------------- they raised several questions about social_security coverage in particular they asked whether their employer could be required to enroll them for social_security coverage and pay associated taxes under the federal_insurance_contributions_act fica according to the letter you forwarded to us when ---------------------------------- participated in the --------------------- retirement_system -------- the employer did not withhold fica_taxes from their wages subsequently they elected to be covered under their employer-maintained -------------- retirement_plan ------ and as a consequence no longer had ---------coverage following their conversion to the------- their employer is still not withholding fica_taxes from their wages and ------ of the employer_contribution to the ------ is still going to -------- from the lack of withholding of fica_taxes from their wages they are inferring that they do not have social_security coverage and have inquired as to whether they can compel their employer to withhold and pay fica_taxes and get them social_security coverage the irs has jurisdiction over the fica which provides for the imposition and collection_of_taxes to fund social_security_benefits the social_security act which sets the rules for coverage and benefits is under the jurisdiction of the social_security administration interpretation of the two statutes is coordinated the information we provide below addresses only the fica fica_taxes consist of the old-age survivors and disability oasdi portion and the hospital insurance portion medicare_tax and are computed as a percentage of wages paid_by the employer and received by the employee for employment internal_revenue_code code sec_3101 sec_3111 sec_3121 generally all remuneration an employer pays for services an employee performs is subject_to fica_taxes unless the law specifically excepts the remuneration from the term wages or excepts the services from the term employment code sec_3101 sec_3111 and sec_3121 the law specifically excepts services performed by an employee of a state political_subdivision or wholly owned instrumentality from employment for purposes of the oasdi portion of the fica only if the employee is a member of a retirement_system of the state political_subdivision or wholly owned instrumentality and so long as the employer has not entered into an agreement with the social_security administration to voluntarily extend social_security coverage to the employee commonly referred to as a agreement code sec_3121 and f whether a retirement arrangement is a ------- retirement_system generally depends on whether the retirement arrangement provides benefits equivalent to social_security_benefits the law generally considers the services an employee of a state political_subdivision or wholly owned instrumentality performs to be employment for purposes of applying the medicare_tax however the code provides an exception to the medicare_tax for employees hired prior to date known as the continuing employment exception if specific requirements are satisfied code sec_3121 thus wages paid to an employee of a state political_subdivision or wholly owned instrumentality can be subject_to both the oasdi and medicare_tax portions of fica only the oasdi portion only the medicare_tax portion or neither portion the fica taxation of a particular employee’s wages will depend upon whether that employee is a member of a retirement_system and when that employee was hired you included a private_letter_ruling from the internal_revenue_service in the background materials that you forwarded to us along with your letter in that ruling the internal_revenue_service determined that the ------ is a ------- retirement_system under code sec_3121 thus services the participants perform while in the ------ are not employment for fica purposes and wages paid to those participants by the employer who maintains the------- are not subject_to the oasdi portion of the fica whether the participants’ wages are subject_to the medicare_tax portion of fica will depend on when they were hired and whether they have remained continuously employed by the ------- whether or not an employee receives social_security coverage is determined under the social_security act the fica is coordinated with the social_security act the incidence_of_tax and eligibility for coverage both rely on questions of employment what constitutes employment for purposes of determining whether fica_taxes are owed generally also constitutes employment for purposes of determining whether social_security coverage is available macro form rev department of the treasury - internal_revenue_service ----------------------------------also raised a question about what they describe as their ongoing three percent employer_contribution to the -------- the operation of the -------- and the ------ are matters of state law and regulations ---------------------------------- should address questions on the employer’s three percent contribution to the employer as it is a matter of plan operation i hope this information is helpful please contact me at ------------------------------------------- -------------------------------------- if you need further assistance sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities macro form rev department of the treasury - internal_revenue_service
